Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157446(66)(68)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  ADLER STILMAN, PLLC,                                                                               Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices
                                                                     SC: 157446
  v                                                                  COA: 333538
                                                                     Wayne CC: 16-003850-NZ
  OAKWOOD HEALTHCARE, INC., and STATE
  FARM MUTUAL AUTOMOBILE INSURANCE
  ASSOCIATION,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion to substitute Citizens Insurance Company
  of American for State Farm Mutual Automobile Insurance Association as a defendant-
  appellee in all further proceedings before this Court is GRANTED. On further order of the
  Chief Justice, the motion of defendant-appellee Citizens to extend the time for filing its
  answer to the application for leave to appeal to June 5, 2018 is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 2, 2018

                                                                               Clerk